Citation Nr: 1729226	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  04-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for degenerative joint disease of the left wrist (left wrist DJD), with history of ganglion cyst and surgery, in excess of 10 percent prior to March 22, 2004, and in excess of 20 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1967 to January 1971, and from November 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Videoconference Board hearing.  Pursuant to the October 2016 Board Remand, in April 2017, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Procedurally, in a February 2003 rating decision, the RO denied an increased rating for the service-connected left wrist disability.  The Veteran submitted a timely Notice of Disagreement (NOD) to the February 2003 rating decision in March 2003.  In a May 2004 rating decision, the RO granted an increased disability rating from 10 percent to 20 percent for the service-connected left wrist disability.  An effective date of March 22, 2004 was assigned, which was the date of a VA examination showing worsening of the disability, effectively creating a "staged" rating.  Although a higher disability rating has been assigned for the left wrist DJD for part of the rating period on appeal, the left wrist DJD rating issue remains in appellate status because the maximum rating has not been assigned for any period.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a Notice of Disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the issue of an effective date earlier than March 22, 2004, for the award of an increased 20 percent disability rating for service-connected DJD of the left wrist was also remanded in the October 2016 Board Remand.  In June 2004, while the Veteran submitted a Notice of Disagreement (NOD) objecting to the effective date assigned for the increase to 20 percent for left wrist DJD, the Veteran contends that the 20 percent stage of the increased disability ratings should have been from 2003 (when the evidence showed a worsening of the left wrist DJD symptoms).  Even though the Veteran stated the disagreement in terms of "earlier effective date," he was actually disagreeing with the 10 percent stage of the increased ratings rather than an actual effective date.

Here, because the increased rating appeal for the service-connected left wrist DJD has already been perfected in March 2015 for the early stage of the increased rating period from December 16, 2002 (the date of the claim for an increased rating) to March 22, 2004, which encompasses the question of whether an increased disability rating (in excess of 10 percent) should be assigned for the early stage of the rating period (from December 16, 2002 to March 22, 2004), the Veteran's characterization of the issue as one for an "earlier effective date" for the left wrist DJD did not constitute an actual effective date appeal.  

Because all the "questions" that would pertain to an earlier effective date issue (when entitlement to a 20 percent disability rating arose) are being decided by the perfected increased rating appeal - namely a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a 20 percent rating arose, that is, when the higher 20 percent "staged rating" should begin - there remains no "question" of effective date for rating that is not fully adjudicated in an increased rating appeal adjudication of the 10 percent stage (from December 16, 2002 to March 22, 2004).  For these reasons, it was not legally possible for the Veteran to appeal an "effective date" for the 20 percent rating assigned for the left wrist DJD.  Stated another way, the Veteran timely expressed disagreement with the beginning of the stage of the 20 percent rating (i.e., the 10 percent stage).  Whether the disagreement is characterized in terms of disagreement with the denial of an increased rating in excess of 10 percent for the early period of the increased rating (i.e., whether an increased rating in excess of 10 percent for the period prior to March 22, 2004, is warranted), or as an "earlier effective date for the 20 percent rating," the legal effect is the same, and the analysis of when entitlement arose to the 20 percent rating is also essentially the same because the date entitlement arose is based on the evidence that shows the increase to 20 percent.

Likewise, following the Veteran's statement, any labeling of any subsequent adjudications to include the phrase "earlier effective date" has not raised or adjudicated an actual effective date issue, as an earlier effective date for assignment of the 20 percent rating is a legal impossibility in such a staged rating case as this where the Veteran has already perfected an appeal of the entire increased rating period back to the date of the claim for an increased rating - December 16, 2002.  As such, the issue remaining on appeal is entitlement to increased disability ratings for left wrist DJD in excess of 10 percent for the early stage of the increased rating period December 16, 2002 (date of the claim for an increased rating) to March 22, 2004, and in excess of 20 percent from March 22, 2004, forward.

For these reasons, the Board has characterized the issue as listed on the title page and will conduct its analysis of the remaining aspect of the increased rating appeal, specifically, entitlement to increased disability ratings (evaluations) in excess of 10 percent for the period prior to March 22, 2204, and in excess of 20 percent from March 22, 2004, forward, for the service-connected left wrist DJD.  There can be no prejudice to the Veteran regarding the previous acknowledgment of the receipt of the June 2004 Notice of Disagreement as to the effective date of the 20 percent rating awarded in the May 2004 rating decision; the same evidence would be weighed and considered in the same manner to resolve either the question of when the evidence showed that a 20 percent increased rating was warranted (when the 20 percent stage should begin) or the question of when entitlement arose to a 20 percent rating.

The issue of increased ratings for left wrist DJD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

Prior to the promulgation of a decision by the Board, on the record during the April 2017 Videoconference Board hearing, the Veteran withdrew the appeal as to the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

At the outset of the April 2017 Videoconference Board hearing and before a final decision was promulgated by the Board, the Veteran withdrew the appeal on the record regarding the issue of entitlement to a TDIU.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of entitlement to a TDIU, having been withdrawn, is dismissed.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of increased ratings for left wrist DJD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

Increased Ratings for Left Wrist DJD

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(a)(1), (b)(1) (West 2014).  During the April 2017 Videoconference Board hearing, the Veteran identified outstanding private treatment records from Dr. J.F. pertaining to the left wrist.  See Hearing Transcript at 4-5.  Indeed, while the record contains letters from Dr. J.F., dated in March 2004 and April 2004, the electronic claims file does not include the Veteran's complete treatment records from Dr. J.F.  Accordingly, these private treatment records should be obtained upon remand.

The Veteran last underwent a VA examination of the service-connected left wrist DJD in a March 2004 VA examination.  The fact that a VA examination is over 13 years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  In this case, however, since the last VA examination in March 2004, the Veteran has asserted that the service-connected left wrist DJD has worsened.  Specifically, during the April 2017 Videoconference Board hearing, the Veteran testified that he has developed a popping in the wrist, which results in constant pain.  See Hearing Transcript at 6, 10.  In light of the specific assertion of worsening since the last VA examination (in March 2004), a VA examination should be obtained to assist in determining the severity of the service-connected left wrist disability.  See 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the issue of increased ratings for left wrist DJD is REMANDED for the following actions:

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for treatment of the service-connected left wrist DJD from Dr. J.F.

2. Contact Dr. J.F. and request copies of any and all records of treatment that the Veteran received from that provider for association with the electronic file, to include treatment reports and progress notes for the duration of the Veteran's medical treatment for left wrist DJD.

Any documents received by VA pursuant to the request for private treatment records from Dr. J.F. should be associated with the record.  At least two requests for the private records should be made, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2016).

Any negative responses should be properly documented in the record.  Notify the Veteran and the representative, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

3. Schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected left wrist DJD.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran. 

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The VA examiner is asked to test the left wrist ranges of motion in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. After completion of the above and any additional development deemed necessary, readjudicate the issue of increased ratings for left wrist DJD in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


